DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the remarks filed on 03/10/2021.
The amendments filed on 03/10/2021 have been entered. Applicant has added new claim 28, accordingly claims 1-4, 9-11, 14-17, 19-20, and 28 are pending.
The previous objection to claim 14 has been withdrawn in light of applicant’s amendments to claim 14.
The previous rejection of claims 14-17 and 19-20 under 35 USC 112(b) have been withdrawn in light of applicant’s amendments to claim 14. 

Response to Arguments
Applicant's arguments filed 03/10/2021 regarding the prior art rejection of the claims have been fully considered but they are not persuasive. Applicant argues on page 9 of the remarks, see relevant section re-produced below, that Shani allegedly fails to disclose the light sensor or light source being configured to come into direct contact with the skin as recited in amended claim 1.
Remarks, page 9:

    PNG
    media_image1.png
    167
    798
    media_image1.png
    Greyscale

Examiner respectfully disagrees. Examiner first notes that the limitation applicant appears to be referencing in this argument is “wherein the camera and the camera light source are configured to directly contact the finger” of amended claim 1. Shani discloses in Fig. 3, re-produced below, the light sensor 503 and the light source 501 are contained in module 500.

    PNG
    media_image2.png
    296
    433
    media_image2.png
    Greyscale


	Shani further discloses in paragraph [0142]:
 “Transparent rigid layer 505 of module 500 is pressed into contact with the exterior layer 506 of the skin. Pressure is applied automatically on the external housing 502 toward the skin surface in a perpendicular direction by means of a suitable actuator (not shown). The external housing delivers the pressure to the transparent rigid layer 505 which transfers it through exterior layer 506 to the interior layer 507 of the skin containing most of the subcutaneous blood vessels (capillaries).”

Therefore as can be seen in Fig. 3 as well as in the above highlighted description, Shani does disclose wherein the camera and the camera light source are configured to directly contact the finger.

First examiner, notes that applicant’s arguments of whether the sensor and source are arranged either side-by-side or on top of each other are moot as these features are not claimed. Second the examiner notes that, as highlighted by the lines added by examiner, to Fig. 3 below, the sensor and source are arranged parallel as claimed. 

    PNG
    media_image3.png
    296
    427
    media_image3.png
    Greyscale

Finally, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “skin can be translucent enough that light from a light source in direct contact with the surface of the skin can pass through the surface of the skin and still provide sufficient illumination to a camera pressed against the surface of the skin”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 9-11, 28, 14-17, and 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Independent claims 1 and 14 recite the limitation “wherein at least some of the light emitted by the camera light source is configured to reach a field-of-view of the camera through the finger”. However, neither the original claims, original drawings, nor the specification as originally filed provides support for this limitation. Applicant alleges in the Remarks filed 03/10/2021, that paragraph [0025] of the pre-grant publication as well as Figs. 2A-C provide support for this newly added limitation. The most relevant disclosure related to this limitation is found in paragraph [0025]: ... the inventors through the finger, as presently claimed, is not only not supported by applicant’s originally filed disclosure but also appears to be in contrast to what is disclosed. As such, claims 1-4, 9-11, 28, 14-17, and 19-20 contain new matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 10, 11, 28, 14, 15, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Shani (US 2009/0143655, June 4, 2009) in view of Segman (US 2014/0018647, January 16, 2014, applicant submitted prior art via the IDS).
Regarding claim 1, Shani discloses, a capillary refill time (CRT) measurement device operative to measure CRT for a finger upon release of pressure applied to the finger, the CRT measurement device (refer to system 10 in Fig. 1(c) and corresponding description, which includes the CRT sensor module 500 as shown in Figs. 2, 14, 15, 16, and corresponding descriptions, specifically see the arrangement of the CRT sensor module which is shown in Fig 1B and corresponding description of US 6,685,635 which is incorporated by reference in Shani as stated in e.g. [0154]; Examiner notes that the various disclosed arrangements of the CRT sensor module vary by the type of color sensor used, such as a color video camera or a photodiode, for example) comprising:
	a mobile device (system 10 can be an integral device e.g. hand-held device that is compact and portable [0138]) including a camera (color sensor [0057] which can be a color video camera as shown in Fig. 1B and corresponding description, e.g. col. 5, l. 20-24, col. 6, l. 1-10 in US 6,685,635) and a camera light source configured to emit light toward the finger (light source 501, Fig. 3 and corresponding description), wherein at least some of the light emitted by the camera light source is configured to reach a filed-of-view of the camera through the finger (Fig. 3 and corresponding description, e.g. [0141]-[0144], specifically see “Light rays emitted from light source 501 penetrate into the skin into this layer 507 and are partially reflected back in direction “B”, into the internal housing 504. [...] The reflected light is aggregated by light sensor 503” [0143]-[0144]; Figs. 4-5 and corresponding descriptions), and wherein the camera and the light source are configured to directly contact the finger (“Transparent rigid layer 505 of module 500 is pressed into contact with the exterior layer 506 of the skin.” [0142], Fig. 3 and corresponding description);
 a display component (display unit 400 in Fig. 1(c));
 and an electronic processor configured to perform a CRT measurement (processor 608, Figs. 4 or 5 and corresponding description, e.g. [0148]; also see electric signals, which are provided to the processor for further analysis, serving as measure of the capillary filling time and rate in [0144]) by operations including:
(Images are acquired of the skin area of a finger to derive a signal representative of the wavelength of light. Images are acquired from an initial time point when no pressure is applied to the finger to obtain a base-line color measurement, through a time of maximum whitening once pressure is applied to the finger and to a time point when the signal has returned to the same as the original value after releasing pressure. [0097]- [0105]; also see [0037]), wherein operating the camera includes operating the camera light source to illuminate the finger (“Light rays emitted from light source 501 penetrate into the skin into this layer 507 and are partially reflected back in direction “B”, into the internal housing 504. The degree of reflection from interior layer 507 is inversely related to blood flow in the capillaries under pressure inasmuch as blood absorbs light, the more blood in the capillaries the lesser is the reflected light.” [0143]) at least proximate to the point where the finger is pressing against the camera (“Transparent rigid layer 505 of module 500 is pressed into contact with the exterior layer 506 of the skin. Pressure is applied automatically on the external housing 502 toward the skin surface in a perpendicular direction by means of a suitable actuator (not shown). The external housing delivers the pressure to the transparent rigid layer 505 which transfers it through exterior layer 506 to the interior layer 507 of the skin containing most of the subcutaneous blood vessels (capillaries).” [0142]; Figs. 2-3 and corresponding descriptions),
		determining a CRT value based on analysis of the measured optical signal ([0105]), and
		displaying the determined CRT value on the display component ([0109]).
(actuator [0142]; also see [0054], [0074]).
Shani fails to disclose a cuff, wherein the cuff is a rigid cuff with one or more built in servo motors for applying standardized pressure to the finger, and the electronic processor controlling the one or more built in servo motors.
However, Shani teaches, in a different embodiment designated “200”, a blood pressure sensor module 800, e.g. see Fig. 15 and corresponding description, which is integrated with the CRT sensor module 500. The blood pressure sensor module 800 comprises a pressure cuff 860. Shani teaches in [0182]: “The pressure applied by the cuff 860 is controllable, for example via processor 608, by means of the output of plethysmograph 840, which drives a servo-loop or the like to modify the cuff pressure such as to keep the output from the plethysmograph 840 substantially constant.”. 
Therefore before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to modify the invention of Shani with a cuff, wherein the cuff is a rigid cuff with one or more built in servo motors for applying standardized pressure to the finger, and the electronic processor controlling the one or more built in servo motors as taught by Shani in a different embodiment designated “200” in order to ensure the standardized pressure is applied constantly and consistently to the finger ([0182] of Shani).
Shani modified by a different embodiment designated “200” fails to disclose the cuff being clipped to the mobile device over the camera such that the cuff is configured to shield the finger from environmental light.
(see apparatus 2 and chamber 30 in Figs. 1, 3 and corresponding descriptions) that is clipped (“It will also be appreciated that the connection of the apparatus of the present invention and the host device may be achieved by substantially any suitable means known such as, but not limited to, hook and loop arrangements, clamps, clips and elastic bands, all of which may interact directly with the host device, or alternatively with a protective cover deployed on the host device.” [0042]) to a mobile device over a camera (“There are numerous consumer devices in use today that include a digital sensor, a CPU and display. Such devices include, but are not limited to, cellular telephone, digital cameras and computers having either a built-in camera or the ability to have a digital camera attached such as by a USB port. Any of these devices therefore, can act as host a device for as apparatus that utilizes the existing digital sensor, CPU and display” [0004], [0012] Figs. 1, 3 and corresponding descriptions) such that the cuff is configured to shield the finger from environmental light (e.g. see Figs. 1, 3, and corresponding descriptions, Examiner notes that although Segman discloses an embodiment of the cuff including a hole to allow ambient light into the chamber, other embodiments utilize man-made light instead of a hole and thus would shield the finger from ambient, i.e. environmental, light)
Therefore before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to modify the invention of Shani with the cuff being clipped to the mobile device over the camera such that the cuff is configured to shield the finger from environmental light as taught by Segman in order to provide a means for measuring blood 

	Regarding claim 2, Shani modified by Segman teaches the limitations of claim 1 as stated above. Shani fails to disclose wherein the mobile device comprises a cellphone.
	However, Segman teaches, in an analogous field of endeavor (e.g. optical measurements of blood characteristics, Abstract), using the digital sensor, CPU, display, and flash as a light source of a cellular telephone to measure blood characteristics of a subject’s appendage such as a finger in [0007], [0012], [0035], and [0039].
Therefore before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to modify the invention of Shani with wherein the mobile device comprises a cellphone as taught by Segman in order to provide a means for measuring blood characteristics that is readily available to consumers and requires little modification ([0004], [0012], [0033] of Segman).

Regarding claim 4, Shani modified by Segman teaches the limitations of claim 1 as stated above. Shani further discloses wherein operating the camera comprises operating the camera to acquire video or a time sequence of still images of the finger, and the determining comprises determining the CRT value based on the acquired video or time sequence of still images (see Figs. 2 and 3A and corresponding description; specifically composite video or RGB video signal in col. 7, l. 45-48 and CFT reading in col. 8, l. 55 of US 6,685,635).

instruction provided by a clinician, or by automatic detection of a hand in the field-of-view of the camera (“Icon 490 enables the user to manually initiate the CRT test at any time during the monitoring process […]” [0203]).

Regarding claim 11, Shani modified by Segman teaches the limitations of claim 1 as stated above. Shani further discloses wherein the operation of determining the CRT value based on analysis of the measured optical signal uses red and/or green and/or blue component of a camera image stream (RGB video signal in col. 7, l. 45-48 of US 6,685,635) generated by the operation of operating the camera to detect signal distortions to calculate the CRT value (Fig. 3A and corresponding description of US 6,685,635 showing that CRT value is based on changes in signal values representative of color changes).

Regarding claim 28, Shani modified by Segman teaches the limitation of claim 1 as stated above. Shani further discloses wherein the camera and the camera light source are arranged in parallel within an outer surface of the mobile device (“Light source 501 is enclosed in a light-reflecting external housing 502 having an opening in its bottom side so that most of the light radiation emitted from light source 501 is directed toward the bottom side in one direction “A”. External housing 502 has within it an opaque internal housing 504 containing a light sensor 503, such as a photodiode, a phototransistor, a photo-resistor or a photoelectric cell.” [0141], Figs. 2-3 and corresponding descriptions).

Regarding claim 14, Shani discloses a method for measuring capillary refill time (CRT) for a finger upon release of pressure applied to the finger (refer to system 10 in Fig. 1(c) and corresponding description, which includes the CRT sensor module 500 as shown in Figs. 2, 14, 15, 16, and corresponding descriptions, specifically see the arrangement of the CRT sensor module which is shown in Fig 1B and corresponding description of US 6,685,635 which is incorporated by reference in Shani as stated in e.g. [0154]; Examiner notes that the various disclosed arrangements of the CRT sensor module vary by the type of color sensor used, such as a color video camera or a photodiode, for example; also see Figs. 2-3 and corresponding descriptions), the method comprising: 
providing a mobile device (system 10 can be an integral device e.g. hand-held device that is compact and portable [0138]; col. 6, l. 1-21 of US 6,685,635) comprising a camera (color sensor [0057] which can be a color video camera as shown in Fig. 1B and corresponding description, e.g. col. 5, l. 20-24, col. 6, l. 1-10 in US 6,685,635) and a camera light source configured to emit light toward the finger (light source 501, Fig. 3 and corresponding description), wherein the camera and the camera light source are arranged in parallel within an outer surface of the mobile device (“Light source 501 is enclosed in a light-reflecting external housing 502 having an opening in its bottom side so that most of the light radiation emitted from light source 501 is directed toward the bottom side in one direction “A”. External housing 502 has within it an opaque internal housing 504 containing a light sensor 503, such as a photodiode, a phototransistor, a photo-resistor or a photoelectric cell.” [0141], Figs. 2-3 and corresponding descriptions), the mobile device further comprising a display component (display unit 400 in Fig. 1(c); 
(“Light rays emitted from light source 501 penetrate into the skin into this layer 507 and are partially reflected back in direction “B”, into the internal housing 504. The degree of reflection from interior layer 507 is inversely related to blood flow in the capillaries under pressure inasmuch as blood absorbs light, the more blood in the capillaries the lesser is the reflected light.” [0143]) at least proximate to the point where the finger is pressing against the camera (“Transparent rigid layer 505 of module 500 is pressed into contact with the exterior layer 506 of the skin. Pressure is applied automatically on the external housing 502 toward the skin surface in a perpendicular direction by means of a suitable actuator (not shown). The external housing delivers the pressure to the transparent rigid layer 505 which transfers it through exterior layer 506 to the interior layer 507 of the skin containing most of the subcutaneous blood vessels (capillaries).” [0142]; Figs. 2-3 and corresponding descriptions), wherein at least some of the light emitted from the camera light source reaches a field-of-view of the camera through the finger (Fig. 3 and corresponding description, e.g. [0141]-[0144], specifically see “Light rays emitted from light source 501 penetrate into the skin into this layer 507 and are partially reflected back in direction “B”, into the internal housing 504. [...] The reflected light is aggregated by light sensor 503” [0143]-[0144]; Figs. 4-5 and corresponding descriptions);
measuring an optical signal (image acquisition) using the mobile device (system 10 can be an integral device e.g. hand-held device that is compact and portable [0138]; col. 6, l. 1-21 of US 6,685,635), wherein the optical signal is measured over a time interval encompassing a measurement associated with the finger (Images are acquired of the skin area of a finger to derive a signal representative of the wavelength of light. Images are acquired from an initial time point when no pressure is applied to the finger to obtain a base-line color measurement, through a time of maximum whitening once pressure is applied to the finger and to a time point when the signal has returned to the same as the original value after releasing pressure. [0097]- [0105]; also see [0037]);
calculating the CRT based on analysis of the measured optical signal ([0105]); and
displaying the CRT to the clinician on the display component ([0109]). 
Shani also discloses using one or more built in motors for applying standardized pressure to the subject’s finger wherein the one or more built in motors are controlled by the electronic processor (actuator [0142]; also see [0054], [0074]).
Shani fails to disclose a rigid cuff, wherein the rigid cuff is with one or more build in servo motors for applying standardized pressure to the finger.
However, Shani teaches, in a different embodiment designated “200”, a blood pressure sensor module 800, e.g. see Fig. 15 and corresponding description, which is integrated with the CRT sensor module 500. The blood pressure sensor module 800 comprises a pressure cuff 860. Shani teaches in [0182]: “The pressure applied by the cuff 860 is controllable, for example via processor 608, by means of the output of plethysmograph 840, which drives a servo-loop or the like to modify the cuff pressure such as to keep the output from the plethysmograph 840 substantially constant.”. 
Therefore before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to modify the invention of Shani with a rigid cuff, wherein the rigid cuff is with one or more build in servo motors for applying standardized pressure to the finger as taught by Shani in a different embodiment designated “200” in order to 
Shani modified by a different embodiment designated “200” fails to disclose the rigid cuff being clipped to the mobile device over the camera such that the rigid cuff is configured to shield the finger from environmental light.
However, Segman teaches, in an analogous field of endeavor (e.g. optical measurements of blood characteristics, Abstract), an apparatus with a chamber for a finger, i.e. cuff, (see apparatus 2 and chamber 30 in Figs. 1, 3 and corresponding descriptions) that is clipped (“It will also be appreciated that the connection of the apparatus of the present invention and the host device may be achieved by substantially any suitable means known such as, but not limited to, hook and loop arrangements, clamps, clips and elastic bands, all of which may interact directly with the host device, or alternatively with a protective cover deployed on the host device.” [0042]) to a mobile device over a camera (“There are numerous consumer devices in use today that include a digital sensor, a CPU and display. Such devices include, but are not limited to, cellular telephone, digital cameras and computers having either a built-in camera or the ability to have a digital camera attached such as by a USB port. Any of these devices therefore, can act as host a device for as apparatus that utilizes the existing digital sensor, CPU and display” [0004], [0012] Figs. 1, 3 and corresponding descriptions) such that the cuff is configured to shield the finger from environmental light (e.g. see Figs. 1, 3, and corresponding descriptions, Examiner notes that although Segman discloses an embodiment of the cuff including a hole to allow ambient light into the chamber, other embodiments utilize man-made light instead of a hole and thus would shield the finger from ambient, i.e. environmental, light)


Regarding claim 15, Shani modified by Segman discloses the limitations of claim 14 as stated above. Shani further discloses using at least one of a red, green, and blue component (RGB video signal in col. 7, l. 45-48 of US 6,685,635) of a camera image stream to determine color changes in the finger (Fig. 3A and corresponding description of US 6,685,635 showing that CRT value is based on changes in signal values representative of color changes).

Regarding claim 17, Shani modified by Segman discloses the limitations of claim 14 as stated above. Shani further discloses an integrated motor to automatically depress the patient’s finger with a specified amount of force (actuator [0142]; also see [0053], [0054], [0074]). Shani fails to disclose wherein the mobile device is further configured to control the rigid cuff by controlling the servo motor such that the servo motor depresses the finger with a specified amount of force.
However, Shani teaches, in a different embodiment designated “200”, a blood pressure sensor module 800, e.g. see Fig. 15 and corresponding description, which is integrated with the CRT sensor module 500. The blood pressure sensor module 800 comprises a pressure cuff 860. Shani teaches in [0182]: “The pressure applied by the cuff 860 is controllable, for example via processor 608, by means of the output of plethysmograph 840, which drives a servo-loop or the like to modify the cuff pressure such as to keep the output from the plethysmograph 840 substantially constant.”.
Therefore before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to modify the invention of Shani modified by Segman with wherein the mobile device is further configured to control the rigid cuff by controlling the servo motor such that the servo motor depresses the finger with a specified amount of force as taught by Shani in a different embodiment designated “200” in order to ensure the standardized pressure is applied constantly and consistently to the finger ([0182] of Shani).

Regarding claim 19, Shani modified by Segman discloses the limitation of claim 14 as stated above. Shani further discloses wherein the optical signal is measured by acquiring video images or still images of the finger using the camera (RGB video signal in col. 7, l. 45-48 of US 6,685,635) and CRT is calculated by analyzing the video images or still images of the finger and wherein the CRT is calculated as an amount of time elapsed until the finger returns to its baseline color after being pressed or squeezed (Images are acquired of the skin area of a finger to derive a signal representative of the wavelength of light. Images are acquired from an initial time point when no pressure is applied to the finger to obtain a base-line color measurement, through a time of maximum whitening once pressure is applied to the finger and to a time point when the signal has returned to the same as the original value after releasing pressure. [0097]- [0105]; also see [0037]; also see Fig. 3A and corresponding description of US 6,685,635 showing that CRT value is based on changes in signal values representative of color changes).

Claims 3, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Shani in view of Segman as applied to claim 1 above and further in view of Benaron (US 2015/0148623, filed November 25, 2014).
Regarding claim 3, Shani modified by Segman teaches the limitations of claim 1 as stated above. Shani further discloses wherein operating the camera includes operating the camera light source to illuminate the finger at least during the time interval encompassing the CRT (“Light rays emitted from light source 501 penetrate into the skin into this layer 507 and are partially reflected back in direction “B”, into the internal housing 504. The degree of reflection from interior layer 507 is inversely related to blood flow in the capillaries under pressure inasmuch as blood absorbs light, the more blood in the capillaries the lesser is the reflected light.” [0143], Fig. 3 and corresponding description). Shani fails to disclose wherein the camera light source is offset laterally from the camera. Examiner notes that Shani does however teach a blood oxygenation sensor module 700, Fig. 2 and corresponding description, in which a light emitter 720 and a photodetector 740 are offset laterally. 
However, Benaron teaches, in an analogous field of endeavor (e.g. blood characteristic optical sensing using mobile devices and wearables, Abstract), a smart phone with an illuminator (camera light source) and an image camera detector (camera) in [0122]. The illuminator 103 is offset laterally from the image camera detector 141 as shown in Fig. 1.  Benaron also teaches that data is collected from the camera detector while the illuminator is turned on in [0145].
Therefore before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to modify the invention of Shani with wherein the camera light source is offset laterally from the camera as taught by Benaron in order to provide 

Regarding claim 9, Shani modified by Segman teaches the limitations of claim 1 as stated above. Shani fails to disclose wherein the electronic processor is programmed by an integrated CRT application to perform a CRT measurement.
However, Benaron teaches, in an analogous field of endeavor (e.g. blood characteristic optical sensing using mobile devices and wearables, Abstract), reading and processing the data obtained from image detector 141 (camera of mobile device) based on machine-readable code that is provided by an “app” to determine various blood characteristics in [0127]-[0129]. 
Therefore before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to modify the invention of Shani with wherein the electronic processor is programmed by an integrated CRT application to perform a CRT measurement as taught by Benaron in order to allow a user to perform measurements on an existing smart phone without need for further modification ([0144] of Benaron). 

Regarding claim 16, Shani modified by Segman discloses the limitations of claim 14 as stated above. Shani further discloses wherein the measurement of the optical signal from the finger using the camera further includes illuminating the finger during the measurement using the camera light source (“Light rays emitted from light source 501 penetrate into the skin into this layer 507 and are partially reflected back in direction “B”, into the internal housing 504. The degree of reflection from interior layer 507 is inversely related to blood flow in the capillaries under pressure inasmuch as blood absorbs light, the more blood in the capillaries the lesser is the reflected light.” [0143], Fig. 3 and corresponding description). Shani fails to disclose wherein the camera light source is offset laterally from the camera. Examiner notes that Shani does however teach a blood oxygenation sensor module 700, Fig. 2 and corresponding description, in which a light emitter 720 and a photodetector 740 are offset laterally.
However, Benaron teaches, in an analogous field of endeavor (e.g. blood characteristic optical sensing using mobile devices and wearables, Abstract), a smart phone with an illuminator (camera light source) and an image camera detector (camera) in [0122]. The illuminator 103 is offset laterally from the image camera detector 141 as shown in Fig. 1.  Benaron also teaches that data is collected from the camera detector while the illuminator is turned on in [0145].
Therefore before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to modify the invention of Shani with wherein the camera light source is offset laterally from the camera as taught by Benaron in order to provide blood characteristic sensing in easily accessible and cost effective devices such as cell phones ([0025] of Benaron).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Shani in view of Segman as applied to claim 14 above and further in view of Visvanathan et al. (US 2015/0031965, filed July 28, 2014) (hereinafter “Visvanathan”).
	Regarding claim 20, Shani modified by Segman discloses the limitations of claim 14 as stated above but fails to disclose wherein the mobile device classifies the CRT into a classification group as `very low`, `low`, `normal`, `high`, or `very high`.
“"very low", "low", "normal", "high", and "very high".” in [0094]. ECG values can also be similarly classified as described in [0095].
	Therefore before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to modify the invention of Shani modified by Segman with wherein the mobile device classifies the CRT into a classification group as `very low`, `low`, `normal`, `high`, or `very high` as taught by Visvanathan in order to monitor physiological parameters in an indicative manner ([0093] of Visvanathan).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/A.A./Examiner, Art Unit 3793                                                                                                                                                                                                        
/SERKAN AKAR/Primary Examiner, Art Unit 3793